White, Presiding Judge.
This is a companion case to Bond v. The State, just decided—both appellants having been jointly indicted for the same burglary and theft of oats. The alleged stolen property was found on the premises and in the possession of Bond, and appellant made no claim of any kind to it. His guilty connection, if any, with the property arose from the fact that he was a principal who acted in connection with Bond in the perpetration of the burglary.
When the oats were found in Bond’s possession he, Bond, in presence of defendant, claimed that he had purchased the oats. Under the circumstances, situated as he was, the defendant was entitled to the benefit of any explanation of possession made by his codefendant Bond, in his presence. Such being the state of the evidence, the court should in this case have instructed the jury with regard to the law, both as to reasonable explanation *183of possession of property recently stolen, and also the law with regard to a purchase of the property as claimed by Bond.
Opinion delivered March 9, 1887.
For error in the charge of the court by failing to submit pertinently and affirmatively the la^ applicable to the material issues of the defense, the judgment is reversed and the cause remanded.

Reversed and remanded.